Title: From John Adams to Boston Patriot, 30 August 1810
From: Adams, John
To: Boston Patriot





Quincy, August 30, 1810.


Amsterdam, March 19, 1782—Mr. Adams is very sensible of the honor done him in the polite card of Madam Van Berckel of this day’s date; but has the mortification to be conscious, that he is not the anonymous person alluded to, and therefore has no title to the genteel acknowledgments for the present or the billet.
The happy auspices of a future connection between the two nations, which appear at this time in the city, are extremely grateful to Mr. Adams; because it has been, for a long time, upon the best principles, one of the most ardent wishes of his heart.
The constant friendship of Mr. Van Berckel to a young country struggling against oppression, and his long continued endeavors to form a friendship between two nations; which have the best reasons to esteem each other, and the clearest interests to be united; have erected a monument to him in every American heart.
Mr. Adams has had in the course of his life, too much experience of the inexpressible consolation, to be derived from a companion whose public sentiments and affections are in perfect harmony with his own; and has been too sensible of the cruel mortification of being deprived of it for so many years; to be inattentive to the obligations which his country is under to Madam Van Berckel, although he had not the honor to send or know any thing of the present alluded to.
Amsterdam, March 20, 1782—wrote to Mr. J. Luzac: “This morning I received the letter, which you did me the honor to write me on the 19th of this month, with the two copies inclosed, of the petition of the merchants, manufacturers and traders of Leyden, to the great counsel of that city, praying for the conclusion of the commercial connections with the United States of America.
You will be pleased to present my acknowledgments to the respectable body whose intentions you execute, for their obliging attention to me, which does me much honor; and it is with great sincerity that I join in their wishes, and rejoice in the pleasing prospect of seeing the two republics acknowledged to be sisters; which cannot fail to have the most favorable effects upon the manufactures, commerce and prosperity of Leyden.
Accept of my particular thanks, sir, for the affectionate and obliging manner in which you have made the communication to me, and believe me to be with sincere esteem and great respect, sir, your most obedient &c.”
Amsterdam, March 21, 1782—Mr. Adams will stay at home for the gentleman in Number 10, whom he will receive at ten o’-clock this day, sans ceremonie; provided the gentleman is content, that the conversation should pass in presence of Mr. Thaxter, Mr. Adams’ secretary.
But such is the situation of things here, and elsewhere, that it is impossible for Mr. Adams to have any conversation with any gentleman from England, without witness. 
 Indeed, Mr Adams’ advice to the gentleman is to proceed forthwith to Paris, and communicate, whatever he has to say to Dr Franklin and the Comte de Vergennes, in the first place, without seeing Mr Adams; who will certainly think himself bound to communicate whatever may be made known to him, without loss of time to those ministers; as he has no authority to treat, much less to conclude, but in concert with them and others.”
Amsterdam, March 22, 1782—wrote to Mr. Dubbledemuts: I have received the letter which you did me the honor to write me the eighteenth day of this month, with a copy enclosed of the petition of the committee of the merchants of the city of Rotterdam to their magistrates, presented last Saturday. You will please to accept of my thanks, for this very acceptable present, and of my hearty congratulations upon that remarkable harmony and unanimity in the sentiments of the various cities and provinces of the republic, concerning the present subject of their deliberations—a treaty with America.
The unanimity of the republic in this important measure, and the forcible arguments adduced in support of it, by the bodies of merchants and manufacturers in the several cities, will probably have a great influence, even in England, for a general peace. In such case, the commerce will be free, and the city of Rotterdam, from her situation, will have as large a share, at least in proportion, as any other.
 I wish it all the prosperity it can desire, and beg leave to subscribe myself, very respectfully, sir, &c.”
The petition inclosed by Mr. Dubbledemuts was as follows:
 Petition of the merchants, insurers and freighters of Rotterdam, to the regency of that city.
Give to understand, in the most respectful manner, that it is sufficiently notorious, that the inhabitants of this republic have as well as any other nation, an interest, that they give us an opportunity to open a free communication and correspondence with the inhabitants of America, by making a treaty of commerce, as Mr. Adams has represented in his memorial; to which they add, that the advantages, which must result from it, are absolutely the only means of reviving the fallen commerce of this country; for re-establishing the navigation, and for repairing the great damages, which the perfidious proceedings of the English have, for so many years, caused to the commercial part of this country.
That with all due respect, they represent to the venerable regency, the danger we run, in prolonging farther the deliberations, concerning the article of an alliance of commerce with North America; being moreover certain, that the interposition of this state, cannot add any thing more to the solidity of its independence; and that the English ministry has even made to the deputies of the American congress, propositions, to what point they would establish a correspondence there to our prejudice, and thereby deprive the inhabitants of this country, of the certain advantages which might result from this reciprocal commerce. And that thus we ought not to delay one day, nor even one hour, to try all our efforts, that we may pursue the negotiation offered by Mr. Adams, and that we may decide finally upon it.
Whereupon the petitioners represent, with all the respect possible, but at the same time with the firmest confidence, to the venerable regency of this city, that they would authorize and qualify the lords their deputies at the assembly of their noble and grand mightinesses, to the end, that they insist in the manner the most energetic, at the assembly of their noble and grand mightinesses, that the resolution demanded may be taken without the least delay, to the end, that on the part of this province, it be effected at the assembly of the states general, that the American minister, Mr. Adams be as soon as possible admitted to the audience which he has demanded, and that they take with him the determinations necessary to render free and open to the reciprocal inhabitants the correspondence demanded. So doing, &c.
Amsterdam, March 20, 1782—The petitions of the merchants, and manufacturers of Haerlem, Leyden and Amsterdam, which were presented on the twentieth of March to their high mightinesses, were accompanied with another to the states of Holland and West Friesland, conceived in these terms.
The subscribers, inhabitants of this country, merchants, manufacturers, and others living by commerce, give, with all respect to understand, that they have the honor to annex hereto a copy of a petition presented by them to their high mightinesses, the states general of the united low countries.—The importance of the thing which it contains, the considerable commerce which these countries might establish in North America, the profits which we might draw from it, and the importance of industry and manufactures, by the relation which they have with commerce in general, as well as the navigation to that extensive country: all these objects have made them take the liberty to represent, in the most respectful manner, this great affair for them, and for the connections which the petitioners may have in quality of manufacturers, with the merchants, most humbly praying your noble and grand mightinesses, for the acquisition of those important branches of commerce, and for the advantage of all the manufactures and other works of labour and of traffic, to be so good as to take this petition, and the reasons which it contains, into your high consideration, and to favour it with your powerful support and protection; and by a favourable resolution, which may be taken at the assembly of their high mightinesses, to direct, on the part of this province, things in such a manner, that for obtaining this commerce so desired and so necessary for this republic, that there be concerted such efficacious measures as the high wisdom and patriotic sentiments of your noble and grand mightinesses may find convenient for the well-being of so great a number of inhabitants, and for the prejudice of their enemies. So doing, &c.
Amsterdam, 20th March, 1782—At Dordrecht there has not been presented any petition. But on the twentieth of March, the merchants, convinced by redoubled proofs of the zeal, and of the efforts of their regency, for the true interests of commerce, judged it unnecessary to present a petition, after the example of the merchants of other cities; they contented themselves with testifying verbally their desire, that there might be contracted connections of commerce with the United States of America: that this step had been crowned with such happy success, that the same day, the 20th of March, 1782, it was resolved by the ancient counsel, to authorize their deputies at the assembly of Holland, to concur in every manner possible that without delay, Mr. Adams be acknowledged in his quality of minister plenipotentiary; that his letters of credence be accepted, and conferences opened upon this object.
Amsterdam, March 20, 1782—About this time appeared without a date, the Petition of
Zwoll in Overyssel,
The subscribers, all merchants, manufacturers and factors, of the city of Zwoll, give respectfully to understand, that every one of them in his private concerns, finds by experience, as well as the inhabitants of the republic in general, the grievous effects of the decay into which commerce and the manufactures of this country are fallen little by little; and above all, since the hostile attack of the Kingdom of England against this State. That it being their duty to their country as well as to themselves, to make use of all the circumstances which might contribute to their re-establisbment, the requisition made not long since by Mr. Adams to the republic; to wit, to conclude a treaty of commerce with the United States of North America, could not escape their attention. An affair whose utility, advantage and necessity for these provinces are so evident, and so often proved in an incontestable manner: that your petitioners will not fatigue your noble Lordships by placing them before you; nor the general interests of this city, nor the particular relations of the petitioners, considering that they are convinced in the first place, that England, making against the republic the most ruinous war, and having broken every treaty with her, all kind of compliances for that Kingdom is unreasonable.
In the second place, that America, which ought to be regarded as become free at the point of the sword, and as willing, by the prohibition of all the productions and manufactures of England, to break absolutely with that Kingdom; it is precisely the time, and perhaps the only time in which we may have a favourable opportunity to enter into connection with this new and powerful republic, a time which we cannot neglect without running the greatest risque of being irrevocably prevented by the other powers and even by England. Thus we take the liberty respectfully to supplicate your noble Lordships, that having shewn for a long time, that you set a value upon the formation of alliances with powerful states, you may have the goodness at the approaching assembly of the Nobility and of the cities forming the states of this province, to redouble your efforts to the end, that in the name of this country it may be decided in the generality, that Mr. Adams be acknowledged, and the proposed negociations opened as soon as possible. So doing, &c.
[As the three following petitions from Amsterdam were published without any dates, it is impossible to ascertain precisely the day of presentation of either of them; but they were all between the 18th of March and the beginning of April.]
Petition of Amsterdam,
To their High Mightinesses, the States General of the United Provinces: the undersigned merchants, manufacturers and others, inhabitants, living by commerce in this country: give respectfully to understand—
That although the petitioners have always relied with entire confidence upon the administration and the resolutions of your high Mightinesses, and it is against their inclinations to interrupt your important deliberations; they think however, that they ought at this time, to take the liberty, and believe, as well intentioned inhabitants, that it is their indispensable duty in the present moment, which is the most critical for the republic, to lay humbly before your high Mightinesses, their interest.
What good citizen in the republic, having at heart the interest of his dear country, can dissemble or represent to himself without dismay, the sad situation to which we are reduced by the attack equally sudden, unjust and perfidious of the English? Who would have dared two years ago, to foretell, and notwithstanding the dark clouds which even then began to form themselves, could ever have imagined that our commerce, and our navigation, with the immense affairs which depend upon them, the support and the prosperity of this republic could have fallen and remained in such a terrible decay? That in 1780 more than two thousands of Dutch vessels having passed the sound, not one was found upon the lists in 1781.
 That the ocean, heretofore covered with our vessels, should see at present scarcely any? And that we may be reduced to see our navigation, formerly so much respected and preferred by all the nations, pass entirely into the hands of other powers? It would be superfluous to endeavor to explain at length, the damages, the enormous losses, which our inhabitants have sustained by the sudden invasion and pillage of the colonies and of their ships: disasters which not only fall directly upon the merchant, but which have also a general influence, and make themselves felt in the most melancholy manner, even by the lowest artisans and labourers, by the languor which they occasion in commerce. But how great soever they may be, it might perhaps be possible, by the aid of the paternal cares of your high Mightinesses, and by opposing a vigorous resistance to the enemy already enervated, to repair in time all these losses, (without mentioning indemnifications) if this stagnation of commerce was only momentary, and if the industrious merchant did not see beforehand the sources of his future felicity dried up. It is this gloomy foresight which in this moment afflicts, in the highest degree, the petitioners; for it would be the height of folly and inconsideration, to desire still to flatter ourselves and to remain quiet in the expectation that, after the conclusion of the peace, the business at present turned out of its direction, should return entirely into this country, for experience shews the contrary in a manner the most convincing; and it is most probable, that the same nations who are actually in possession of it will preserve, at that time the greatest part of it. Your alarmed petitioners throw their eyes around every where to discover new sources, capable of procuring them more success in future; they even flatter themselves, that they have found them upon the new theatre of commerce, which the United States of America offer them. A commerce, of which, in this moment, but in this moment only, they believe themselves to be in a condition to be able to assure to themselves a good share, and the great importance of which, joined to the fear of seeing escape from their hands, this only and last resource, has induced them to take the resolution to lay open respectfully their observations concerning this important object to your high Mightinesses, with the earnest prayer, that you would consider them with a serious attention, and not interpret in ill part, this measure of the petitioners, especially as their future well-being, perhaps even that of the whole republic, depends on the decision of this affair.
No man can call in question, that England has derived her greatest forces from her commerce with America; those immense treasures, which that commerce has poured into the coffers of the state; the uncommon prosperity of several of her commercial houses; the extreme reputation of her manufactures; the consumption of which in quantities beyond all bounds, contributes efficaciously to their perfection, are convincing proofs of it. However it may be, and notwithstanding the supposition too lightly adopted, that we cannot imitate the British manufactures; the manufacture of painted linens of Rouen, those of wool of Amiens, of Germany, of Overyssel, the pins of Zwoll, prove visibly, that all things need not be drawn from England; that on the contrary, we are as well in a condition or soon shall be, to equal them in several respects.
Permit us, high and mighty lords, to the end to avoid all further digression, to request in this regard the attention of your high mightinesses, to the situation of commerce in France at the beginning of the war. Continual losses had almost ruined it altogether, like ours. Several of her merchants failed of capitals, and others wanted courage to continue their commerce; her manufactures languished; the people groaned; the one word, every thing there marked out the horrors of war. But, at present, her maritime towns overpeopled, have occasion to be enlarged; her manufactures having arrived at a degree of exportation unknown before, begin to perfect themselves more and more, in such a degree, that the melancholy consequences of the war are scarcely felt in that kingdom. But since it is incontestible, that this favorable alteration results almost entirely from its commerce with America; that even this has taken place in time of war, which moreover is ever prejudicial, we leave it to the enlightened judgment of your high mightinesses, to decide, what it is that we may expect from a commerce of this nature, even at present, but especially in time of peace. In the mean time, we have had the happiness to make a trial of short duration, it is true, but very strong in proportion to its continuance, in our colony of St. Eustatia, of the importance of the commerce, though not direct, with North America. The registers of the West India Company may furnish proofs of it, very convincing to your high mightinesses; in fact their productions are infinitely suitable to our market, while on our side, we have to send them several articles of convenience and of necessity from our own country or from the neighbouring states of Germany. Moreover, several of our languishing manufactures, scattered in the seven united provinces, may perhaps be restored to their former vigour, by means of bounties or the diminution of imposts. The importance of manufactures for a country is sufficiently proved by the considerable gratifications promised and payed by British policy for their encouragement, and by the advantages which that kingdom has procured to itself by this means, even beyond what had been expected.
The petitioners know perfectly well, the obstacles, almost insurmountable, which always oppose themselves to the habitual use of new manufactures, although certainly better in quality; and they dare advance without hesitation, that several of our manufactures are superior to those of the English: a moment more favourable than the present can never offer itself, when by a resolution of congress, the importation of all the effects of the produce of Great Britain and her colonies is forbidden; which reduces the merchant and purchaser to the necessity of recurring to other merchandizes, the use of which will serve to dissipate the prejudice conceived against them: It is not only the manufactures, high and mighty lords, which promise a permanent advantage to our republic: the navigation; for it is very far from being true (as several would maintain) that the Americans, being once in tranquil possession of their independency, would themselves exercise with vigour these two branches, and that in the sequel we shall be wholly frustrated of them. Whoever has the least knowledge of the country of America, and of its vast extent, knows that the number of inhabitants is not there in proportion. That even the two banks of the Mississippi, even the most beautiful tract of this country, otherwise so fertile, remain still uncultivated; and as there are wanted so many hands, it is not at all probable to presume that they will or can occupy themselves to establish new manufactures; both because of the new charges which are thereunto attached, and because of the shackles which they put upon the augmentation and exportation of their productions.
It is then for these same reasons, the want of population that they will scarcely find the hands necessary to take advantage of the fisheries, which are the property of their country; which will certainly oblige them to abandon to us, the navigation of freight.—There is not therefore any one of our provinces, much less any one of our cities, which cannot enjoy the advantage of this commerce. No, high and mighty lords, the petitioners are persuaded that the utility and the benefit of it, will spread itself over all the provinces and countries of the generality.—Guilderland and Overyssel cannot too much extend their manufactures of wool of swan-skin and other things; even the shoemakers of mayoralty and of Lang-Street, will find a considerable opening; almost all the manufacturers of Utrecht and of Leyden will flourish anew. Hærlem will see revive its manufactures of stuffs, of laces, of ribbons, of twist, at present in the lowest state of decay. Delft will see vastly augmented the sale of its earthen ware, and Gouda that of its tobacco pipes.
However great may be the advantages foreseen by the petitioners from a legal commerce duly protected with America, their fear is not less, lest we should suffer to escape the happy moment of assuring to them, and to all the republic, these advantages.—The present moment must determine the whole. The English nation is weary of the war; and as that people run easily into extremes, the petitioners are afraid, with strong probable appearances, that a complete acknowledgment of American independence will soon take place; above all, if the English see an opportunity of being able still to draw from America some conditions favourable for them, or at least something to our disadvantage. Ah! what is it, which should instigate the Americans in making peace and renewing friendship with Great Britain, to have any regard for the interests of our republic? If England could only obtain for a condition, that we should be obliged to pay duties more burthensome for our vessels, this would be not only a continual and permanent prejudice; but would be sufficient to transmit to posterity, a lamentable proof, of our excessive deference for unbridled enemies.
The petitioners dare flatter themselves, that a measure so frank of this republic, may powerfully serve for the accelleration of a general peace. A general ardor to extinguish the flames of war, reigns in England; an upright and vigorous conduct, on the part of the republic, will contribute to accellerate the accomplishment of the wishes for peace.
We flatter ourselves, high and mighty lords, that we have in this regard, alledged sufficient reasons for an immediate decision; and that we have so visibly proved the danger of delay, that we dare to hope, from the paternal equity of your high mightinesses, a reasonable attention to the respectful proposition which we have made. It proceeds from no other motive, than a sincere affection for the precious interests of our dear country; since we consider it as certain, that as soon as the step taken by us, shall be known by the English, and that they shall have the least hope of preventing us, they will not fail, as soon as possible, to acknowledge American independence. Supported by all these reasons, the petitioners address themselves to your high mightinesses, humbly requesting that it may please your high mightinesses, after the occurrences and affairs above mentioned, to take for the greatest advantage of this country, as soon as possible, such resolution as your high mightinesses shall judge most convenient. This doing, &c.



John Adams.




